DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/15/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 2, 6, 16, and 17 are cancelled; 1, 3-5, 7-15, and 18-20 are pending.

Allowable Subject Matter
Claim(s) 1, 3-5, 7-15, and 18-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a local sense amplifier coupled to the first and third digit lines and the bus, wherein the local sense amplifier comprises a plurality of vertical thin film transistors at a third level between the first and second levels.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a local sense amplifier comprising: a first vertical thin film transistor at a third level between the first and second levels, and a second vertical thin film transistor at the third level.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely forming a local sense amplifier coupled to the first and third digit lines and the bus, and wherein the local sense amplifier comprises a plurality of vertical thin film transistors at a third level between the first and second levels.
The allowable claims are supported in at least fig. 3 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824